EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephanie Williams on 9/22/2021.
The application has been amended as follows: 
In the claims:
Claims 10–19 are canceled.
Allowable Subject Matter
Claims 1–6, 8–9 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowing claim 1 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at an apparatus for forming at least one three-dimensional article through successive fusion of parts of the powder bed which has a powder distributor comprising an elongated rod and a flexible foil sheet attached onto the elongated rod along only a first edge or only a second edge of the flexible foil sheet and having a plurality of slits. 
LJUNGBLAD PG Publication No. 20140314609 (of record) in view of GOTO PG Publication No. 20150231798 (of record) are considered the closest prior art and their disclosures are plainly set out in the Non-Final Rejection mailed on 03/04/2021. While they arrive at an apparatus for forming at least one three-dimensional article through successive fusion of parts of the powder bed which has a powder distributor comprising an elongated rod 
Therefore, these references fail to disclose a flexible foil sheet attached onto the elongated rod along only a first edge or only a second edge of the flexible foil sheet and having a plurality of slits (see also pages 7–8 of the Applicant's remarks filed on 06/02/2021).
A subsequent search failed to return a reference which would remedy the above deficiencies.
Therefore, claim 1 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at an apparatus for forming at least one three-dimensional article through successive fusion of parts of the powder bed which has a powder distributor comprising an elongated rod and a flexible foil sheet attached onto the elongated rod along only a first edge or only a second edge of the flexible foil sheet and having a plurality of slits. 
Claims 2– 6, 8–9 and 21 are allowed for the same reasons via their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 6–7, filed on 06/02/2021, with respect to the previous rejections have been fully considered and are persuasive.  All previous objections and rejections are moot and withdrawn. Claims 1–6, 8–9 and 21 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743